Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/958,446 filed on 26 June 2020. The RCE filed 27 April 2022 continues examination to consider the IDS enclosed. 	Claims 1-4, 6, 7, 20, 46-48, 50, 51, and 53-60 are presented for examination.

Office Action Mailed 5/23/2022
The Office Action mailed 5/23/2022 was inadvertently mailed. This communication is in response to the RCE filed on 27 April 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 27 April 2022 has been entered.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview/ email with assigned attorney Chris Grice (Reg. No. 74, 107) on 26 May 2022.

The application has been amended as follows: 	In the Claims:


1. (Currently Amended) A method of operating an application server node for Internet-of-Thing ("IoT") devices to enable compression context setup for the IoT devices, the method comprising: 	transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: 		application layer compression details for the IoT device; and 		Internet Protocol (“IP”) layer compression details for the IoT device; 	receiving an indication of the compression context setup for the IoT device from the gateway node, the indication comprises a pointer to a context storage node storing compression details for the IoT device; and  	compressing or decompressing a message communicated with the IoT device based on the indication. 

2. (Currently Amended) The method of Claim 1, wherein the get context message is a first get context message,  	the method further comprising:  		responsive to receiving the indication, transmitting a second get context message to the context storage node; and  		responsive to transmitting the second get context message, receiving [[a]] the compression context setup for the IoT device from the context storage node.  

3. (Previously Presented) The method of Claim 1, wherein the pointer is a Uniform Resource Locator ("URL") to the context storage.  

4. (Currently Amended) The method of Claim [[2]] 1, wherein the compression context setup comprises application layer compression details for the IoT device


5. (Canceled)  

6. (Currently Amended) The method of Claim [[2]] 1, wherein the compression context setup comprises Internet Protocol ("IP") layer compression details for the IoT device

7. (Previously Presented) The method of Claim 6, wherein the IP layer compression details are retrieved from a core network node.  

8-19. (Canceled)  

20. (Currently Amended) An application server node for enabling compression context setup for Internet-of-Thing ("IoT") devices, the application server node comprising: 	processing circuitry; and  	a memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the application server node to perform operations comprising:  		transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: 			application layer compression details for the IoT device; and 			Internet Protocol (“IP”) layer compression details for the IoT device;  		receiving an indication of the compression context setup for the IoT device from the gateway node, the indication comprises a pointer to a context storage node storing compression details for the IoT device; and  		compressing or decompressing a message communicated with the IoT device based on the indication.  

21-45. (Canceled)  
  
46. (Currently Amended) The application server node of Claim 20, wherein the get context message is a first get context message,  	the operations further comprising:  		responsive to receiving the indication, transmitting a second get context message to the context storage node; and  		responsive to transmitting the second get context message, receiving [[a]] the compression context setup for the IoT device from the context storage node.  

47. (Previously Presented) The application server node of Claim 20, wherein the pointer is a Uniform Resource Locator ("URL") to the context storage.  

48. (Currently Amended) The application server node of Claim [[46]] 20, wherein the compression context setup comprises application layer compression details for the IoT device

49. (Canceled)  

50. (Currently Amended) The application server node of Claim [[46]] 20, wherein the compression context setup comprises Internet Protocol ("IP") layer compression details for the IoT device

51. (Previously Presented) The application server node of Claim 50, wherein the IP layer compression details are retrieved from a core network node.  

52. (Canceled)  

53. (Currently Amended) A non-transitory computer readable medium having instructions stored therein that are executable by processing circuitry in an application server node for Internet-of-Thing ("IoT") devices to cause the application server node to perform operations to enable compression context setup for the IoT devices, the operations comprising:  	transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: 		application layer compression details for the IoT device; and 		Internet Protocol (“IP”) layer compression details for the IoT device;  	receiving an indication of the compression context setup for the IoT device from the gateway node, the indication comprises a pointer to a context storage node storing compression details for the IoT device; and  	compressing or decompressing a messages communicated with the IoT device based on the indication.  

54. (Currently Amended) The non-transitory computer readable medium of Claim 53, wherein the get context message is a first get context message,  	the operations further comprising:  		responsive to receiving the indication, transmitting a second get context message to the context storage node; and  		responsive to transmitting the second get context message, receiving [[a]] the compression context setup for the IoT device from the context storage node.  

55. (Canceled)  

56. (Canceled)  

57. (Previously Presented) The non-transitory computer readable medium of Claim 53, wherein the pointer is a Uniform Resource Locator ("URL") to the context storage.  

58. (Currently Amended) The non-transitory computer readable medium of Claim [[54]] 53, wherein the compression context setup comprises application layer compression details for the IoT device.  

59. (Canceled) 

60. (Currently Amended) The non-transitory computer readable medium of Claim [[54]] 53, wherein the compression context setup comprises Internet Protocol ("IP") layer compression details for the IoT device

61.	(New) The non-transitory computer readable medium of Claim 60, wherein the IP layer compression details are retrieved from a core network node.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2015/0382235 A1 to Min et al discloses an application server that transmits compression related parameters with a gateway device. However, Min fails to disclose “a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices” and “the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device.” US PGPUB 2019/0140939 A1 to Schooler et al, in a similar field of endeavor, discloses recommending a compression function across data flows. However, Schooler fails to teach or suggest “the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device.” US PGPUB 2018/0338017 A1 to Mekuria et al, in a similar field of endeavor, discloses point cloud compression and link layer (layer 2) protocols. However, Mekuria fails to teach or suggest “the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device.”  NPL LSCHC: Layered Static Context Header Compression for LPWANs, in a similar field of endeavor, discloses compression schemes for Low Power WANs. However, NPL LSCHC: Layered Static Context Header Compression for LPWANs fails to disclose "transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device." NPL LP-WAN Compression Context draft, in a similar field of endeavor, discloses a CBOR array to represent a compression context in a LP-WAN system. However, NPL LP-WAN Compression Context draft fails to teach or disclose "transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device."

The Min/Schooler/Mekuria/NPL LSCHC: Layered Static Context Header Compression for LPWANs/NPL LP-WAN Compression Context draft system fails to disclose "transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 20, and 53 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459